The Court.
The matter of law insisted on the special verdict, being only on the act of parliament, relating to frauds and perjuries of 29 Charles II. for that it seemed to the Court, that the will was made within two years and a half after the making of the said statute, and before publication, or notice thereof in this Province, and before the making of the act of Assembly, directing the manner of pleading the laws of England in the Commissary’s Court; and also in the infancy of the country, when evidences were harder to come by than now, the Court were induced *30by these motives to overrule the argument on the said statute.
Judgment for the plaintiff.
Lib. V. D. No. 1. folio 297.